Citation Nr: 1421342	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to May 1970 and from November 1990 to July 1991, with additional reserve service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision rendered by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2011, the Veteran testified during a hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of the proceeding is of record.  In May 2011, the Board remanded the case to the RO for additional development. 

In June 2012, the Board received the Veteran's claims folder from the RO.  That same month, the Board sent the Veteran a letter advising him that the VLJ who conducted the March 2011 hearing was no longer employed by the Board.  The Veteran was offered the option of having the Board decide his appeal or of having another hearing.  The Veteran elected to have another hearing before a VLJ at the St. Petersburg, Florida RO.  The Board remanded this case in August 2012 to accommodate the Veteran's hearing request.

In November 2012, the Veteran testified at the RO before the undersigned VLJ.  A transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets any further delay in adjudicating this claim, but finds that additional efforts are necessary to assist the Veteran in the development of his claim.

Historically, the Veteran entered active duty service in November 1990 with a history of surgery for an L5-S1 herniated disc.  The Veteran injured his low back during a period of active duty for training (ACDUTRA) in April 2000.  A May 2000 line of duty (LOD) report reflects that the Veteran received treatment at the MacDill Air Force Base (AFB) emergency room.  A MacDill AFB physician provided an opinion that the Veteran incurred a lumbar strain which was temporary in nature and not likely to result in a claim against the government for future medical care.  The Veteran later underwent a second back surgery in 2005.

Unfortunately, the RO has been unable to obtain the Veteran's service treatment records for his Florida Army National Guard service.  Additionally, in March 2009, MacDill AFB informed VA that it had no records on file for the Veteran regarding treatment in May 2000.

The Veteran underwent a VA examination in June 2010.  The examiner opined that the Veteran's low back disability was less likely as not due to or permanently aggravated by service.  The examiner cited a service treatment record from May 2000 as well as two treatment records from 2002 and 2005.  The VA examiner also did not discuss the Veteran's 1990 low back surgery.  In May 2011, the Board returned this examination report to the RO as inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007) (once VA decides to afford the Veteran an examination, even if not statutorily required to do so, VA must ensure that the examination is an adequate one).  In so doing, the Board requested the VA examiner to discuss the Veteran's medical history and assertions, "to include the 1990 low back injury."

The RO obtained another opinion from a VA examiner in April 2012.  This examiner opined that the Veteran's low back condition was less likely than not incurred in or caused by the 2000 back injury based on a premise that the Veteran experienced an acute disc herniation in 2005 which was not related to his in-service back complaint, and that there was no indication that his back disability increased beyond the natural progress of the pathology.  Unfortunately, the VA examiner also did not discuss the significance of the Veteran's 1990 back surgery as directed by the Board in the June 2010 remand.  Thus, the case must be remanded for compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant has a right to compliance with Board remand directives).

The Board next notes that a medical record from MacDill AFB in June 2011 reflects the Veteran's report of VA treatment for his back disability.  Virtual VA only reflects that records from the Compensation and Pension Records Interchange (CAPRI) dated in June 2010 have been associated with the claims folder, which essentially consists of the results from a June 2010 VA examination.  On remand, the RO should associate with the record all VA records of treatment since the Veteran's discharge from service.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records not in the claims file are considered part of the record on appeal as they are within the VA's constructive possession). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to clarify when he first received treatment at MacDill AFB, and assist the Veteran in obtaining all available treatment records from MacDill AFB.  The Veteran should be advised that VA has been unable to obtain his emergency room treatment records in May 2000.  

The Veteran should also be advised of the types of "alternative sources" which may substitute for missing service treatment records.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.

2.  Associate with the claims folder all records of the Veteran's VA treatment for the back since his discharge from active service.

3.  Return the claims folder to the April 2012 VA examiner for an addendum opinion.  The opinion should include a discussion of the Veteran's medical history and assertions, to include the 1990 low back injury.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should state whether the Veteran's low back disability increased during service (i.e., as a result of aggravation of a preexisting disability from the April 2000 line of duty injury), and if so, was the increase in disability due to the natural progress of the disease.  A complete rationale should be provided for any opinion expressed.  The rationale should include a discussion of the Veteran's history of low back surgery when he entered service in November 1990.

If the April 2012 examiner is not available, forward the claims folder to another appropriately qualified examiner.  The Veteran should be afforded additional VA examination if deemed necessary by the examiner.

4.  After the development has been completed, readjudicate the claim for service connection for a low back disability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

